--------------------------------------------------------------------------------

Exhibit 10.67

 [exhibi1.jpg]

2011 STOCK OPTION PLAN OPTION AGREEMENT

This Option Agreement is entered into between Xtra-Gold Resources Corp. (the
“Corporation”) and the Optionee named below pursuant to the Xtra-Gold Resources
Corp. 2011 Stock Option Plan (the “Plan”). This Agreement witnesses that in
consideration of the covenants and agreements herein contained and such other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as set forth and confirms
that:

on June 10, 2011 (the “Grant Date”) JAMES H. SCHWEITZER (the “Optionee”)

was granted nonqualified options (the “Options”) to purchase 108,000 shares of
common stock (the “Option Shares”) of the Corporation, exercisable on a
cumulative basis, at a price (the “Exercise Price”) of US$1.85 per Option Share;
and for a term of 3 years (the “Option Period”) expiring at 5:00 p.m. (Toronto
time) on June 10, 2014 (the “Expiry Date”).

The options granted in accordance with the above terms are subject to vesting as
follows:

Pro Rata Portion of Options to Vest Vesting Period     3,000 on the 10th day of
each month of the 36 months of the Option Period following the Grant Date
from July 10, 2011
to     June 10, 2014

This Option Agreement is subject to the terms set out in, and in accordance
with, the Plan. By signing this Option Agreement, the Optionee acknowledges
having read and understands the Plan and accepts the Options in accordance with
the terms and conditions of the Plan.

This Agreement may be signed by the parties hereto in counterpart, each of which
counterpart when so signed shall be deemed to be an original, and such
counterparts together shall constitute one and the same instrument and
notwithstanding the date of execution will be deemed to bear the execution date
as set forth in this Agreement. This Agreement may be executed by facsimile and
such facsimile or facsimiles shall be deemed to represent the original
Agreement.

All capitalized terms not defined herein have the meaning assigned to them in
the Plan.

IN WITNESS WHEREOF the Corporation and the Optionee have executed this Option
Agreement as of the the 10th day of June, 2011.

XTRA-GOLD RESOURCES CORP.

By: /s/ Paul Zyla                                              
       Paul Zyla, 
       President and Chief Executive Officer

       /s/ James H. Schweitzer                            
       James H. Schweitzer

--------------------------------------------------------------------------------

[exhibi2.jpg]


2011 STOCK OPTION PLAN NOTICE OF EXERCISE


TO: Xtra-Gold Resources Corp.   360 Bay Street   Suite 301   Toronto ON M5H 2V6
     Attention: President       in person or by fax to (416) 981-3055

Reference is made to the Option Agreement made as of June 10, 2011 between
Xtra-Gold Resources Corp. (the “Corporation”) and the Optionee named below. The
Optionee hereby exercises the Option to purchase Shares of the Corporation as
follows:

Number of Option Shares for which Options are being exercised:

Exercise Price per Option Share: US$ 1.85       Total Exercise Price: US$   (in
the form of a cheque which need not be a certified cheque or bank draft tendered
with this Notice of exercise)       Name of Optionee:     as it is to appear on
the stock certificate           Address of Optionee:     as it is to appear on
the register of Shares of the Corporation (and to which a certificate
representing the Shares being purchased is to be delivered)             Dated:  
    James H. Schweitzer


--------------------------------------------------------------------------------